Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered March 8, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4½ to 9 years, unanimously affirmed.
Defendant’s general, unelaborated objections did not preserve his current challenges to police testimony, or to comments during the prosecutor’s summation, that prerecorded buy money is not always recovered after an undercover sale (People v Tevaha, 84 NY2d 879), and we decline to review them in the interest of justice. Were we to review them, we would conclude that the testimony did not contain the type of statistical evidence condemned in People v Kelsey (194 AD2d 248, 253). Concur—Nardelli, J. P„, Rubin, Mazzarelli and Andrias, JJ.